In Banc.
MOTION TO DISMISS APPEAL OVERRULED.
There is a motion here to dismiss the appeal upon the same ground as in the case of Kerschner v. Smith; and the facts, with regard to service and filing of undertaking on appeal, are exactly the same. For the same reasons, the motion is therefore overruled. In this connection it may be said that there is a motion, on behalf of the appellant, for additional time and to extend the time until the fifteenth day of June, 1925, within which to file his brief, which is granted.
MOTION TO DISMISS APPEAL OVERRULED. MOTION TO DISMISS ALLOWED. MOTION TO CORRECT MANDATE DENIED.